27 U.S. 243 (____)
2 Pet. 243
JOHN T. RITCHIE, APPELLANT
vs.
PHILIP MAURO AND JOSEPH FORREST, APPELLEES.
Supreme Court of United States.

The case was argued upon the whole of the matter contained in the decree, by Mr C.C. Lee and Mr Chambers, for the appellant; and by Mr Bradley for the appellees.
*244 Mr Chief Justice MARSHALL delivered the opinion of the Court.
In the present case, a majority of the Court are of opinion that this Court has no jurisdiction in the case; the value in controversy not being sufficient to entitle the party by law to claim an appeal. The value is not the value of the minor's estate, but the value of the office of guardian. The present is a controversy merely between persons claiming adversely as guardians, having no distinct interest of their own. The office of guardian is of no value; except so far as it affords a compensation for labour and services thereafter to be earned.